DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 6, 8-12, and 15-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Presche (20170107030).
Regarding claim 1, Presche discloses a dispensing system, comprising: a container (2); a closure (1) attached to the container (Fig. 1), the closure comprising: a skirt (see annotated Fig. 6 below), comprising: inward threading (10) on an interior of the skirt (Fig. 6); and outward threading (11) on an exterior of the skirt (Fig. 6); an axial flow conduit (5); and a dip tube port (12); a dip tube (9) attached to the dip tube port and extending into the container; and a seal (6) over the axial flow conduit (Fig. 6).

    PNG
    media_image1.png
    1210
    955
    media_image1.png
    Greyscale

Regarding claim 2, the container further comprises a threaded neck portion (3).
Regarding claim 3, the inward threading of the skirt engages the threaded neck portion of the container (Figs. 1-5).
Regarding claim 5, the seal comprises a foil seal (7; par. 0027).
Regarding claim 6, the seal is made of a material (7) capable of being pierced (Fig. 4).
Regarding claim 8, Presche discloses a dispensing system, comprising: a container (2); a closure (1), comprising: a top deck (see annotated Fig. 6 above); an outer skirt (see annotated Fig. 6 above) extending axially away from an edge of the top deck, the outer skirt having an interior skirt surface and an exterior skirt surface (Figs. 1-6); inward threading (10) on the interior skirt surface; outward threading (11) on the exterior skirt surface; an axial flow conduit (5) interior of the outer skirt, extending axially away from the top deck into a space formed by the outer skirt (Fig. 6); and a seal (6) over the axial flow conduit (Fig. 6).
Regarding claim 9, the closure is connected to the container (Figs. 1-5).
Regarding claim 10, the container further comprises a neck portion (3) with threading (10) and the inward threading on the interior skirt surface engages the threading of the container neck portion to retain the closure on the container (Figs. 1-5).
Regarding claim 11, the dispensing system further comprising a liquid product (drinks) in the container (par. 0027).
Regarding claim 12, the dispensing system further comprising a dip tube (9) connected to the axial flow conduit.
Regarding claim 15, Presche discloses a closure (1), comprising: a top deck (see annotated Fig. 6 above); an outer skirt (see annotated Fig. 6 above) extending 
Regarding claim 16, the inward threading is configured to engage complementary threading (10) on a container neck (3).
Regarding claim 17, the outward threading is configured to engage complementary threading (11) on a dispenser. 
Regarding claim 18, the seal is a foil seal (7; par. 0027).
Regarding claim 19, the seal is made of a material (7) that may be pierced (Fig. 4).
Allowable Subject Matter
Claims 4, 7, 13, 14, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONNELL ALAN LONG whose telephone number is (571)270-5610.  The examiner can normally be reached on Mon - Fri 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PAUL DURAND can be reached on 571-272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DONNELL A LONG/Primary Examiner, Art Unit 3754